DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2022 has been entered.
 

Status of Claims
Responsive to the amendment filed 12 April 2022, claims 1, 13 and 14, are amended.  Claims 3 and 4 have been cancelled.  Claims 1, 2, 5-8, 11, 13 and 14 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 12 April 2022, new grounds of rejection are presented which are non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that “the at least one cooling channel is a clearance through.”  It is not clear what is being claimed.  IN particular, the language “clearance through” is not found in the specification.  Additionally, it is not clear whether or not applicant is claiming a feature of the at least one cooling channel as a whole, or just of some portion of the at least one cooling channel.  It is not believed that the cooling channel as a whole would be a “clearance,” based on what is described in the specification.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-8, 11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0030929 A1 (hereinafter “Merklein”), in view of US 2018/0029132 A1 (hereinafter “Tesla”).
Regarding claim 1, the examiner notes that the claims are written in a product-by-process format.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).   Applicant is directed to MPEP 2113.  
Merklein teaches a method of making a synchronizer (see title, Figure 1, Abstract, or [0025]-[0033]).  Merklein teaches that the method includes press hardening of the synchronizer rings (see [0025]-[0033]).  Merklein teaches that this takes place in a metal mold (see [0011 ]).  Thus Merklein explicitly describes a tool (mold) for effecting a press-hardening of a rotational symmetric tool (synchronizer).  
Merklein does not teach that the tool is made with an additively manufactured portion, or that the portion has a pipe for guiding a fluid.  Merklein is silent as to particulars of the tool.  
Tesla teaches a method of making a metal die for part fabrication (see title, abstract, or [0016]-[0025]).  Tesla teaches that the metal dies may be used for press hardening (See [0039] or [0050]).  Tesla teaches that the dies are made by additive processes (See [0026]-[0040], Fig. 6).  Tesla teaches that the die thus formed has at least one pipe for guiding a fluid (See Fig. 8 and [0076]-[0079]).  Tesla teaches that the inventive conformal cooling channels made possible by this approach provide a more uniform cooling and prevent cracking due to thermal stress (See [0076]-[0079]).  Tesla teaches that the cooling channels may be formed and the die formed around them such that they are encased in the die ([0077] and Fig. 8).  This meets the limitation wherein the cooling channel is separated by a wall of material.  
It would have been obvious to one if ordinary skill in the art at time of invention to have made a mold for press hardening of Merklein utilizing the additive technology of Tesla (cited above) because Tesla teaches that the inventive conformal cooling channels made possible by this approach provide a more uniform cooling and prevent cracking due to thermal stress (See [0076]-[0079]).  
Tesla discloses that the tool may include two pieces couplable together (see Fig. 7).  Alternatively, Tesla discloses that potions of the die may be machined or added onto as needed (see [0030]).  The portions added onto or machined would meet the broadest reasonable interpretation limitation of another part, which is not made additively.  
The die of Tesla (Fig. 8) shows channels with a wall of material preventing fluid contacting the work.  The die of Tesla (Fig. 8) shows wherein there is a cooling channel pattern such that at least two of the portions have coolant flow in directions that are different.  
Regarding claim 2, It is not clear what is being claimed.   It is believed that the die of Tesla shows clearances (see Fig 8).  
Regarding claims 5-7, the claims recite product-by-process language.  See discussion above.
Tesla teaches that the process may include machining or adding to a pre-existing work (See Fig. 5 and [0039]), meeting the limitation of the claim.  The die is also disclosed as added to a press known in the art [0039], and this is also considered to meet the limitation of the claim. 
Tesla teaches that machining may be used as needed ([0030]).  The embodiment of Fig 7 shows two elements couplable.  It would have been an obvious matter to the skilled artisan to have used additive or subtractive as needed on the embodiment of Fig 7, because Tesla teaches that these are known methods in the art usable to achieve the desired die.  The combination of known elements to achieve predictable results would have been obvious to the skilled artisan.  
Regarding claim 7, the tool (Synchronizer) of Merklein meets the limitation of the claim (Fig. 1), and thus the die (mold) for pressing the tool would necessarily have this feature. 
Regarding claim 8, Tesla teaches that different materials may be used (see [0024]).  Tesla teaches that equivalent materials may be substituted (See [0082]).  The combination of different materials, known for the same purpose, would have been prima facie obvious to the skilled artisan in order to achieve predictable results.  Applicant is directed to MPEP 2144.06.  
Regarding claim 11, Merklein envisions a gear wheel (Fig. 1).  
Regarding claim 13, Merklein in view of Tesla is applied as stated above.  
Regarding claim 6, Tesla envisions one piece (See [0039]).  


Regarding claim 14, the examiner notes that the claims are written in a product-by-process format.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).   Applicant is directed to MPEP 2113.  
Merklein teaches a method of making a synchronizer (see title, Figure 1, Abstract, or [0025]-[0033]).  Merklein teaches that the method includes press hardening of the synchronizer rings (see [0025]-[0033]).  Merklein teaches that this takes place in a metal mold (see [0011 ]).  Thus Merklein explicitly describes a tool (mold) for effecting a press-hardening of a rotational symmetric tool (synchronizer).  
Merklein does not teach that the tool is made with an additively manufactured portion, or that the portion has a pipe for guiding a fluid.  Merklein is silent as to particulars of the tool.  
Tesla teaches a method of making a metal die for part fabrication (see title, abstract, or [0016]-[0025]).  Tesla teaches that the metal dies may be used for press hardening (See [0039] or [0050]).  Tesla teaches that the dies are made by additive processes (See [0026]-[0040], Fig. 6).  Tesla teaches that the die thus formed has at least one pipe for guiding a fluid (See Fig. 8 and [0076]-[0079]).  Tesla teaches that the inventive conformal cooling channels made possible by this approach provide a more uniform cooling and prevent cracking due to thermal stress (See [0076]-[0079]).  Tesla teaches that the cooling channels may be formed and the die formed around them ([0077]).  This meets the limitation wherein the cooling channel is separated by a wall of material.  
It would have been obvious to one if ordinary skill in the art at time of invention to have made a mold for press hardening of Merklein utilizing the additive technology of Tesla (cited above) because Tesla teaches that the inventive conformal cooling channels made possible by this approach provide a more uniform cooling and prevent cracking due to thermal stress (See [0076]-[0079]).  
Tesla discloses that the tool may include two pieces couplable together (see Fig. 7).  Alternatively, Tesla discloses that potions of the die may be machined or added onto as needed (see [0030]).  The portions added onto or machined would meet the broadest reasonable interpretation limitation of another part, which is not made additively.  Further in the alternative, the die having only one piece would not function for its intended purpose.  That is, there must be a “top” portion and a “bottom” portion to enact the press hardening.  The feature of multiple portions would have been inherent in order to use the die for its described purpose.  


Response to Arguments
Applicant's arguments filed 14 April 2022 have been fully considered.  Applicant argues that the amendments to claims 1, 13 and 14 have overcome the rejections under 35 USC 112 (a) and (b).  The rejections are withdrawn in light of the clarifying amendment.  New grounds of rejection have been presented, which are accordingly non-final.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734